Citation Nr: 1138229	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a thoracic/cervical spine disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to an initial compensable evaluation for genital warts.

7.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 12, 2010 and in excess of 30 percent since April 12, 2010.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is on file.

In March 2010, the Board remanded the case for additional development.  By a June 2011 rating action, the RO increased the evaluation of the Veteran's service-connected PTSD from 10 percent to 30 percent, effective April 12, 2010.  As the Veteran has not been granted the maximum benefit allowed, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  



A claim of entitlement to TDIU is inferred based on the claim for increased evaluation for service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this additional issue is listed on the title page of this decision.  

The issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a thoracic/cervical spine disability, and a right foot disability; entitlement to an initial increased rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left elbow disability, which has been characterized as a supracondylar spur of the medial left elbow, is a congenital defect with no superimposed service-related disease or injury or a congenital disease that was not aggravated by his active duty.

2.  The Veteran's genital warts affect less than 5 percent of the entire body or less than 5 percent of exposed areas, and have not require more than topical therapy during the past 12-month period; the disability does not affect 5 to 20 percent of the entire body or 5 to 20 percent of exposed area, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.
 § 3.102, 3.159, 3.303 (2011).

2.  The criteria for an initial compensable evaluation for genital warts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Codes (DCs) 7800-7806, 7819 (prior to and after October 1, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in March 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here with the claim for an initial compensable rating for the service-connected genital warts, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), afforded the Veteran physical examinations, and provided him the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes.  The December 2006 examiner described in full the current manifestations of the Veteran's genital warts.  The April 2010 VA examiner provided an opinion on the etiology of the Veteran's left elbow disability based on examination of the Veteran, his reported history, and the entire claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection-Left Elbow

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be competent and credible evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent and credible evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran contends that his left elbow disability is the result of an October 2005 in-service fall that occurred while he was on combat patrol in Iraq.  The Board accepts the Veteran's assertions of an in-service fall as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  In the alternative, the Veteran contends that his left elbow problem developed over a period of years due to his participation in martial arts during service.

The November 2001 enlistment examination contains a normal clinical evaluation of all systems.  A May 2003 Post-Deployment Assessment shows that the Veteran reported pain above the left elbow, as well as tingling and numbness in his left hand.  It appears that a separation examination was not conducted.  [A medical history report dated in May 2006 notes that the Veteran was separating soon and that there was "no time for workup."]  The Veteran reported left elbow problems, which the clinician noted "may be bone spur."

The December 2006 VA general medical examination report contains a diagnosis of left elbow strain, by the Veteran's report only, with no additional radiographic or clinical diagnosis. 

A June 2007 VA treatment record shows that the Veteran had a nodular area on the left elbow area above the medial epicondyle, with both epicondyles prominent equally.  It was believed that this was most likely congenital.  A July 2007 VA treatment record contains an impression of left elbow bony prominence, unclear etiology, not identified in plain film, ruling out occult injury.  

An August 2007 VA EMG study of the left upper extremity was normal except for an isolated but significant denervation type EMG abnormality in the flexor carpi ulnaris, without other muscle involvement or conduction abnormalities of the ulnar nerve.  Given the reported history of blunt elbow trauma and significant atrophy in the medial forearm, this was suspected to be an ulnar nerve branch injury.

A September 2007 MRI showed a medial supracondylar spur potentially touching the ulnar nerve.  The assessment was left elbow bony prominence, suspect a local ulnar branch entrapment.

During an October 2007 plastic surgery consultation, it was noted that the Veteran did not have real ulnar nerve weakness.  There was some paucity of symptoms and signs.  However, the Veteran did have some numbness and tingling after working out.  A palpable bony spur was noted.  The clinician noted that the Veteran probably had a fairly large Struthers ligament.  He stated that the issue was whether the Veteran had "something going on in this area of the cubital tunnel."  He recommended surgery, which the Veteran declined.

In March 2010, the Board remanded the Veteran's claim in order to determine whether the left elbow bony prominence is congenital and, if so, whether it was aggravated during service due to a superimposed injury.

Pursuant to the Board's Remand, the Veteran underwent an April 2010 VA examination.  He related his October 2005 in-service fall.  He complained of a deep pain in his left elbow, which he rated 4/10.  He reported occasional flares of sharp pain, which he rated 7/10.  X-rays were normal.  The examiner reviewed the claims file, to include the August 2007 MRI, and diagnosed congenital supracondylar spur left elbow, medial.  He opined that the spur was not related to, or aggravated by, the Veteran's time in service or to any superimposed injury during service.  He acknowledged that the Veteran might have some ulnar nerve irritation do the location of the spur, and   explained that bone spurs are "a known cause for ulnar nerve symptoms."

Congenital or developmental defects are not recognized as diseases or injuries for which compensation may be awarded.  See 38 C.F.R. § 3.303(c).  This is because congenital defects are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  However, service connection is still permissible if there has been aggravation of a pre-existing condition during service by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

Conversely, service connection can be granted for congenital diseases (but not defects) which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; service connection for congenital, developmental or familial diseases (but not defects) could be granted if manifestations of the disease in service constituted aggravation of the condition.]

Here, regardless of whether the Veteran's left elbow disability (which has been characterized as a congenital supracondylar spur of the medial left elbow) is a disease or a defect, no medical professional has indicated that either a familial condition was incurred or aggravated during service (as with a congenital disease), or that a superimposed disease or injury occurred in service (as with a congenital defect).  The April 2010 VA examination report reflects that the Veteran's left elbow spur was not caused by an injury or trauma.  Rather, this disability is a congenital abnormality, which in turn caused ulnar nerve irritation.  This opinion is supported by the June 2007 VA treatment record.  No competent evidence refuting the April 2010 VA examiner's opinion has been received.  In fact, this opinion is supported by the medical professional who treated the Veteran at a June 2007 VA outpatient treatment session and who believed that the Veteran's left elbow problem "was most likely congenital."  Significantly, the fact remains that the claims folder contains no competent evidence that the Veteran's left elbow spur is a congenital defect that was subjected to a superimposed service-related disease or injury or that it is actually a congenital disease aggravated beyond its natural progression during service. 

The Board acknowledges the Veteran's opinion concerning the etiology of his left elbow disability.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current left elbow disability and his views are of no probative value.  In any event, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the April 2010 VA examiner who thoroughly reviewed the claims file, examined the Veteran, provided an opinion with accompanying rationale, and concluded that the left elbow disability was not related to or aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim, there is no doubt to be resolved.  Service connection for a left elbow disability is not warranted.

III.  Increased Rating-Genital Warts

The Veteran seeks an initial compensable evaluation for his genital warts disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 2007, the RO granted service connection for genital warts and assigned a noncompensable evaluation, effective August 5, 2006, under 38 C.F.R. § 4.118, DC 7819.  According to this diagnostic code 7819, benign skin neoplasms, are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7806), or as impairment of function.  38 C.F.R. § 4.118.

The rating schedule as applied to disabilities of the skin was amended during the pendency of the Veteran's claim.  These amendments address rating criteria for scars.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The new criteria applies only to claims filed on or after October 23, 2008; however, the Veteran can request or the Board can consider, on its own, whether application of the new criteria would be beneficial to the Veteran.  

The RO applied the older criteria, as the claim was adjudicated prior to the effective date of the change in regulations.  However, the Veteran does not appear to have been notified of the change in this rating criteria.  Clearly, therefore, he was unable to elect review of his appeal under these new requirements.  Consequently, the Board will consider his increased rating claim under both the old or new criteria.  In so doing, the Board finds that a compensable evaluation for the service-connected genital warts is not warranted.

Initially, the Board notes that DC 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue).  Under DCs 7801 to 7805, scars that are deep and nonlinear warrant a 10 percent evaluation for areas of at least 6 square inches but less than 12 square inches, and a 20 percent evaluation for areas of at least 12 square inches but less than 72 square inches (DC 7801, prior to, and from, October 23, 2008).  Scars that are superficial and nonlinear warrant a 10 percent evaluation for areas of 144 square inches or greater (DC 7802, prior to, and from, October 23, 2008).  

Scars that are superficial and unstable are rated as 10 percent disabling (DC 7803, prior to October 23, 2008).  Scars that are unstable or painful warrant a 10 percent evaluation for one or two scars, and a 20 percent evaluation for three or four scars (DC 7804, prior to October 23, 2008).  [The new regulations allow for higher ratings of 20 percent (with three or four scars that are unstable or painful) and 30 percent (with five or more scars that are unstable or painful).  DC 7804, since October 23, 2008]  Scars that cause disabling effects are rated under the appropriate diagnostic code (DC 7805, prior to, and from, October 23, 2008).  
Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period (DC 7806, prior to, and from, October 23, 2008).

Here, a December 2006 VA general medical examination report shows that the Veteran complained of genital warts that were chronic and progressive, but intermittent.  He had previously used a topical ointment, which was not effective.  He had had some of the warts removed.  No scrotal or penile abnormalities were found upon physical examination.  The examiner noted two areas of hyperpigmented clusters on the shaft of the penis; a .5 centimeter "diameter of three separate hyperpigmented areas" close to the glans; and a small, .5 millimeter cluster of hyperpigmented warts on the mid-shaft.  The percent of the body involved was one percent, and the percent of the area exposed was 0 percent.  

A March 2007 VA treatment record shows that the Veteran was treated for genital warts.  The clinician prescribed a topical ointment.  In April 2007, the Veteran had three 2 millimeter papules on the penile shaft burned off.

In October 2009, the Veteran had one  millimeter fleshy papule removed from his penile shaft.  He had three small 1 millimeter penile lesions and one scrotal lesion removed.  The clinician prescribed a topical ointment.

During the December 2009 hearing, the Veteran testified that he had "a lot of scarring" from where the warts had been burned off, which took a long time to heal.  He stated that the warts affected his sexual activity.

In April 2010, the Veteran had three small 1 millimeters lesions on the penile shaft removed.  He was told to continue using the prescribed ointment.

The evidence clearly shows continuing genital warts with intermittent flare-ups.  However, the December 2006 VA examination report and the VA treatment records do not show that the Veteran's genital warts more nearly approximate the criteria for a compensable rating under any of the applicable versions of the rating criteria for genital warts at any time.  There is no evidence that at least 5 percent of the entire body or at least 5 percent of exposed areas is affected.  There is also no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period.  Although there have been findings of hyperpigmentation, the area involved does not meet the size requirements for a compensable evaluation.  DC 7806.  

Furthermore, despite the Veteran's contentions, there is no medical evidence of record indicating that his genital warts have ever resulted in scarring.  There is also no evidence of ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, limitation of motion, or limitation of function.  Therefore, DC 7801-7805, under the old or new rating criteria, do not support a compensable evaluation for the Veteran's service-connected genital warts.  

In reaching this decision, the Board also finds that at no time during the pendency of this claim have the Veteran's genital warts met or nearly approximated the respective criteria for a compensable evaluation.  Thus, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  An initial compensable evaluation for genital warts is not warranted at any time during the current appeal.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such referral is necessary where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's genital warts.  He has not required hospitalization due to this service-connected disability, and there is no evidence of marked interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  


ORDER

Service connection for a left elbow disability is denied.

An initial compensable evaluation for genital warts is denied.


REMAND

The Board regrets the delay caused by this second remand of the following issues.  However, the evidence currently of record (following the prior Board remand) remains insufficient to adjudicate the issues remaining on appeal.  

With respect to the Veteran's right shoulder, the December 2006 VA examiner diagnosed cervical strain by the Veteran's report because X-rays were normal.  VA treatment records show that the Veteran was thereafter diagnosed by MRI with right shoulder partial-thickness bursal supraspinatus tendon tear.  The April 2011 VA examiner agreed with this diagnosis but then provided a negative nexus opinion on the basis of the finding that the tear is an asymptomatic clinical finding without any significance.  He explained that the Veteran's right shoulder was normal.  However, the Veteran has consistently complained of right shoulder pain, and treatment records establish tenderness on palpation and limitation of motion.

With respect to the left shoulder and right foot, the April 2011 VA examiner found no diagnosis.  He noted that there was left shoulder and right foot pain by the Veteran's report only "with no radiographic or clinical evidence to support a diagnosis."  However, a May 2007 MRI showed mild degenerative changes of the left acromioclavicular joint.  A June 2007 VA treatment record shows that the Veteran was diagnosed with left shoulder pain, "likely secondary to mild osteoarthritis of acromioclavicular joint."  In addition, a June 2007 VA podiatry treatment record contains diagnoses of pes cavus, varus heel, hallux limitus, and deformed fourth digit.

Because there is conflicting medical evidence regarding these service connection claims (right shoulder, left shoulder, and right foot), a new VA examination by a different doctor should be provided to address these issues.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

With respect to the thoracic/cervical spine, the Veteran contends that his current disability was incurred during service, and that he has experienced chronic neck problems since his discharge.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Here, the November 2001 enlistment examination contains a normal clinical evaluation of all systems.  A June 2006 medical history report shows that the Veteran reported having sharp pain in his neck.  The clinician noted that the Veteran had suffered combat injuries from a fall and that his upper back still hurt.

A December 2006 VA examination report shows that X-rays were normal.  

May and June 2007 VA treatment records show that the Veteran complained of neck pain.  An MRI showed left paramedian and left foraminal protrusion of the C4-C5 intervertebral disc, asymmetrically effacing the ventral cuff of CSF and extending into the left C4-C5 neural exit foramen.  

In July 2007, the Veteran was diagnosed with neck pain, disc herniation at C4-5 on the left, rule out C5 radiculopathy.  An August 2007 EMG showed no evidence of radiculopathy.  In September 2007, he was diagnosed with neck pain, mostly central, with myofascial features, history of disc herniation at C4-5 on left.

In September 2009, the Veteran complained again of chronic neck pain.  The clinician wrote:  "Initially I felt that reimaging the cervical spine may be indicated given the duration since his last evaluations.  However, his examination is essentially intact and preserved.  At this point, I would recommend a comprehensive musculoskeletal physical medicine evaluation."  She also recommended physical therapy.

The April 2010 VA examiner diagnosed mild degenerative disc disease at C4/C5.  Initially, the examiner incorrectly noted that the Veteran was already service-connected for this disability.  He then went on to note that a C4/C5 disc herniation "is common, although it is a little uncommon to occur at [the Veteran's] age."  The examiner wrote:  "I do not think an incident in the service caused this.  I think this is something that probably has been with him which predates the military.  I say this because I do not feel that he has had a mechanism capable of producing a cervical disc herniation while in the service."

A remand is necessary in order to obtain an opinion as to whether the Veteran's thoracic/cervical spine disability clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.

With respect to the claim for an increased rating for PTSD, recent VA treatment records show that the Veteran has received a diagnosis of personality disorder in addition to PTSD.  The record, as it currently stands, is not clear as to the degree and nature of psychiatric symptoms that may be attributable to the personality disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam); 38 C.F.R. § 3.102  (2011).  Therefore, another VA opinion must be obtained in order to differentiate between any psychiatric symptomatology attributed to the Veteran's service-connected PTSD as opposed to any symptomatology associated with a nonservice-connected disability. 

In addition, there appear to be additional relevant treatment records.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A November 2008 VA treatment record notes that the Veteran had been seeing Dr. EC, a private, fee-basis provider, on a weekly basis since June 2008.  During the December 2009 hearing, the Veteran confirmed that he continued to see Dr. EC on a weekly basis.  These records must be obtained.

Finally, the issues remaining on appeal that are being remanded at this time are inextricably intertwined with the inferred TDIU claim.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Until those questions are resolved, TDIU cannot be fully considered. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. E.C. from June 2008.  A copy of any negative response(s) should be included in the claims file.  All such available records should be associated with the claims folder.  

3. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional other than the physician who conducted the April 2010 VA orthopedic evaluation to determine the nature, extent, and etiology of any current right shoulder, left shoulder, and right foot disabilities that the Veteran may have.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should provide an opinion as to the following:

(a) For any right shoulder disability diagnosed on examination, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty?  

(b) For any left shoulder disability diagnosed on examination, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty?  

(c) For any right foot disability diagnosed on examination, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty?  

In answering these questions, the examiner should assume that, as the Veteran has asserted, he fell head forward with his arms in front of him in October 2005 while running during combat patrol.  In addition, the examiner should address the relevant findings shown in the post-service VA treatment records.  All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Schedule a VA spine examination with an appropriate medical professional other than the physician who conducted the April 2010 VA orthopedic evaluation.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should provide an opinion as to following:

a. For any thoracic/cervical spine disability diagnosed on examination, the examiner should opine as to whether the Veteran had a chronic spine disorder that existed prior to his active duty, and, if so, whether such pre-existing disability was aggravated (worsened beyond its natural progression) by that particular period of active service.  

b. If the Veteran is found to have a thoracic/cervical spine disorder that did not pre-exist his active duty, the examiner should opine as to whether such disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service, is otherwise related to the Veteran's active duty.  

In answering these questions, the examiner must specifically address the November 2001 enlistment examination and the April 2010 VA examination report.  In addition, the examiner should assume that, as the Veteran has asserted, he fell head forward with his arms in front of him in October 2005 while running during combat patrol.  All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule a VA psychiatric examination with an appropriate medical professional to determine the current severity of the Veteran's service-connected PTSD.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should provide an opinion as to which of the Veteran's psychiatric symptomatology is due to his service-connected PTSD, without regard to any nonservice-connected psychiatric disorder that may be diagnosed, to include personality disorder.  All pertinent pathology associated with the PTSD should be annotated in the report, and a Global Assessment of Functioning (GAF) score should be assigned, with an explanation of the meaning of the score.  Also, the examiner should express an opinion as to the effect of the Veteran's PTSD on his ability to obtain and maintain employment.  

All opinions expressed must be supported by complete rationale.

6. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


